Danfoutii, J.
By R. S., c. 71, § 23, "lands of which the deceased died seized, . . . and all that he had fraudulently conveyed, . . are liable to sale for the payment of debts, under any license granted under this chapter.” In this case the intestate, ten days before his death, conveyed to the petitioner certain lands under such circumstances that it is conceded that the conveyance is fraudulent as against prior creditors. The administrator has asked and obtained a license to sell these same lands for the payment of debts. The petitioner, for reasons stated, having failed to enter his appeal in season, asks for leave to do so now, and the only question presented at this time is whether he has such an interest as will allow him to appeal from the decree of the judge of probate.
Any person who has such an interest in the subject matter that he may be and is aggrieved by any decision of the judge of probate, with some exceptions not material here, may appeal therefrom. This petitioner is the absolute owner of the land, which in this case is the matter acted upon and directly affected, subject only to the contingency that it may be wanted for the payment of prior debts. The sale, if carried into effect, would divest him of that land. He has, therefore, the same interest *488that an heir or devisee would have in cases where the deceased died seized. The same right and interest to be heard as to the prior debts, as to the propriety or necessity of the sale, and to give bonds for the payment of the debts if he deemed it expedient to do so, as the heir would have. He must therefore be deemed to have sufficient interest to. authorize him to enter an appeal, but whether he shall have leave to do so must be decided upon a hearing at nisi prius.

Exceptions sustained.

Peters, C. J., Walton, Virgin, Libbey and Foster, JJ., concurred.